Citation Nr: 1610871	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  12-31 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with depressive disorder prior to April 27, 2012, and a disability rating in excess of 70 percent from April 27, 2012.

2.  Entitlement to an effective date earlier than June 29, 2007, for the grant of entitlement to service connection for PTSD with depressive disorder.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to March 1954.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2011and June 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an effective date earlier than June 29, 2007, for the grant of entitlement to service connection for PTSD with depressive disorder, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

In February 2016, prior to the promulgation of a decision in the appeal, the Veteran testified that he wished to withdraw the appeal for entitlement to an initial disability rating in excess of 30 percent for PTSD with depressive disorder prior to April 27, 2012, and a disability rating in excess of 70 percent from April 27, 2012.

CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran for entitlement to an initial disability rating in excess of 30 percent for PTSD with depressive disorder prior to April 27, 2012, and a disability rating in excess of 70 percent from April 27, 2012, have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. 
§ 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id. 

During his February 2016 hearing, the Veteran testified that he wished to withdraw the appeal of his claim for entitlement to an initial disability rating in excess of 30 percent for PTSD with depressive disorder prior to April 27, 2012, and a disability rating in excess of 70 percent from April 27, 2012.  Thus, this issue is no longer for appellate consideration.  


ORDER

The appeal for entitlement to an initial disability rating in excess of 30 percent for PTSD with depressive disorder prior to April 27, 2012, and a disability rating in excess of 70 percent from April 27, 2012, is dismissed.  





REMAND

Earlier Effective Date

In a September 2011 rating decision, the RO granted service connection for PTSD with depressive disorder, effective June 29, 2007.  In an April 2012 statement, the Veteran indicated his disagreement with the assigned effective date.  Since it was filed within the appeal period and clearly indicated disagreement with the rating decision, the Board finds that the April 2012 filing is properly characterized as a Notice of Disagreement.  38 C.F.R. § 20.201 (2015).  The filing of a Notice of Disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  While the RO subsequently addressed the issue in a June 2012 rating decision, remand is required so that the Veteran may be issued a Statement of the Case with respect to the issue of entitlement to an effective date earlier than June 29, 2007, for the grant of entitlement to service connection for PTSD with depressive disorder.  See Manlincon v. West, 12 Vet. App. 238 (1999).

TDIU

The Veteran has asserted that he is unable to work due to his PTSD with depressive disorder, his only service-connected disability.  The record reflects that he last worked in January 2012.  Further, the record indicates that the Veteran may have undergone vocational rehabilitation through VA.  Specifically, a February 2009 VA treatment record notes that the Veteran was planning to attend a vocational rehabilitation meeting that day.  However, records of such rehabilitation are not of record.  As any such records are likely to have direct bearing on the Veteran's claim for entitlement to a TDIU, the Board finds remand is warranted to obtain any extant vocational rehabilitation records.

Furthermore, while the Veteran's VA examinations with respect to his service-connected condition have addressed how that condition affects his employability to an extent, the record does not include a thorough medical opinion as to whether the Veteran's service-connected disability alone precludes him from securing and following a substantially gainful employment consistent with his education and occupational experience; such opinion would be particularly helpful in this case as the Veteran appears to have many other non-service-connected disabilities which may affect his employability.  As a result, the Board finds that remand for a VA examination from a vocational specialist is warranted.  38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Finally, as it appears the Veteran receives continuous treatment through 
VA, the Board finds the RO should obtain any VA treatment records dated from February 2014 to the present.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the record VA treatment records for the Veteran dated from February 2014 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

2.  To the extent that they exist, obtain and associate with the record VA vocational rehabilitation records.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

3.  The RO should complete any additional evidentiary development necessary to adjudicate the claim for a TDIU, including obtaining the Veteran's complete educational and occupational history.

4.  Schedule the Veteran for an evaluation by a VA vocational rehabilitation specialist to determine the effect of his service-connected disability on his ability to secure or follow a substantially gainful occupation.  The claims file should be made available for review.  The vocational rehabilitation specialist must elicit from the Veteran and record for clinical purposes a full work and educational history.  

Based on the evidence, the evaluation of the Veteran, and with consideration of the lay statements of record, the specialist should address the functional effects that the Veteran's service-connected disability of PTSD with depressive disorder has on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  When addressing the functional effects of the Veteran's service-connected disability, the specialist must not consider any non-service connected disabilities or the Veteran's age.

5.  If the schedular criteria for a TDIU have not been met at any time during the period on appeal, refer the claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of whether a TDIU on an extraschedular basis is warranted.  

Include a copy of this remand as well as a full statement as to the Veteran's service-connected disability, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b) (2015).

6.  Issue a Statement of the Case and notify the Veteran of his appellate rights with respect to the issue of entitlement to an effective date earlier than June 29, 2007, for the grant of entitlement to service connection for PTSD with depressive disorder.  In the notice and Statement of the Case, remind the Veteran that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2015).  If the Veteran perfects an appeal as to the issue, return the claims to the Board for appellate review.

7.  After all development has been completed, re-adjudicate the claim of entitlement to a TDIU.  If the benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


